Citation Nr: 0945130	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, 
right ear. 

2.  Entitlement to service connection for chloracne due to 
herbicide exposure.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part 
granted entitlement to a service connection for hearing loss 
in the right ear and evaluated the disability as 
noncompensable, and found that new and material evidence had 
not been received to reopen a claim for service connection 
for chloracne.

In June 1968, the RO denied entitlement to service connection 
for acne.  In 1985, VA adopted a regulation creating a 
presumption of service connection for chloracne in the case 
of Veterans exposed to herbicides while serving in Vietnam, 
if the disability was manifested within three months of 
exposure.  38 C.F.R. § 3.311a (1986).  In 1991, Congress 
passed the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 
Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116) (the 1991 
Act).  The 1991 Act established a presumption of herbicide 
exposure for Veterans who served in Vietnam and who developed 
one of the listed diseases.  The 1991 Act also established a 
presumption of service connection for chloracne or any other 
acneform disease consistent with chloracne that manifests 
within one year of exposure.

The addition of the claimed disease to the list of those 
presumptively service connected on the basis of herbicide 
exposure creates a new basis of entitlement.  As such the 
claim is properly adjudicated on a de novo basis without the 
requirement for new and material evidence to reopen the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing at the Board in October 2009.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has Level I hearing in his right ear.  

2.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.

3.  The Veteran has currently diagnosed chloracne and was 
shown to have had acne within one year of his last exposure 
to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss, 
right ear, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic 
Code 6100; § 4.86 (2009).  

2.  Chloracne was incurred in service as a result of 
herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal of the right ear evaluation arises from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.  

In terms of the service connection claim, as the claim is 
being granted, the RO will have the opportunity to provide 
the Veteran with notice concerning the effective date prior 
to implementing the Board's decision.  Therefore, the Veteran 
is not prejudiced by the lack of notice on these elements.  
Id. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in June 2006 
to evaluate his right ear hearing loss.

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The most recent hearing examination took 
place in June 2006.  The Veteran's symptoms and functional 
impairment were reported.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claim for compensable rating for hearing loss, right ear

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2009).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When impaired hearing is service-connected in only one ear, 
as in this case, the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I in order to determine the percentage evaluation from 
Table VII.  See 38 C.F.R. § 4.85(f).  Where, however, hearing 
loss in the non-service connected ear meets the criteria set 
forth in 38 C.F.R. § 3.385 (2009), compensation will be paid 
for the combination of service connected and non-service 
connected disability.  38 C.F.R. § 3.383 (2009).

Under the provisions of 38 C.F.R. § 3.385, hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition thresholds using the 
Maryland CNC Test are less than 94 percent.  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During a VA audiology examination in November 2004, the 
Veteran reported exposure to high levels of gun fire noise 
during active duty in Vietnam and a history of hearing loss 
and poor discrimination problems.  

The pure tone thresholds were as follows (the examiner stated 
that the air conduction results were a more reliable and 
accurate reflection the Veteran's hearing loss):




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
25
70
32.5

Speech audiometry revealed a word recognition score of 98 
percent in the right ear.  The Veteran did not have hearing 
loss as defined in 38 C.F.R. § 3.385 in the left ear. The 
diagnosis was moderate high frequency sensorineural hearing 
loss in the right ear only.  The examiner noted the Veteran's 
reports of difficulty understanding speech in certain 
environments and constant ringing in both ears.  

In April 2005, the Veteran received a private audiology 
assessment.  He has produced a report from that assessment 
which includes un-interpreted raw data and speech 
discrimination audiometry that does not specify the standards 
utilized for the evaluation.

The pure tone thresholds on were approximately as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
35
60
40
Left
30
30
25-30
30
30

Speech audiometry revealed word recognition scores of 90 
percent at 45 decibels of hearing loss in the right ear and 
75 percent in the left.

During a VA audiology examination in June 2006, the Veteran 
again reported exposure to loud gun fire noise during active 
duty and a history of hearing loss and poor discrimination 
problems.  

The pure tone thresholds were as follows (the examiner stated 
that the bone conduction results were a more reliable and 
accurate reflection the Veteran's hearing loss):




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
30
70
33.75
Left
15
20
25
20
20

Speech audiometry revealed a word recognition score of 96 
percent in the right ear and 100 percent in the left.  The 
diagnosis was mild to moderately severe high frequency 
sensorineural hearing loss in the right ear only and constant 
tinnitus in both ears.  The examiner noted the Veteran's 
reports of difficulty understanding speech in certain 
environments and constant ringing in both ears.  

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the private examination.  However, 
it is unclear whether this examination was conducted in 
accordance with the requirements of 38 C.F.R. § 4.85.  In any 
event, it did not yield results that would lead to a 
compensable evaluation.

On the Veteran's June 2006 VA audiological examination.  The 
pure tone threshold average was 34 decibels with a speech 
recognition score of 96 percent.  The Veteran did not have 
hearing loss as defined in 38 C.F.R. § 3.385 in the left ear.  
This translates to Level I hearing impairment in both ears 
under Table VI.  See 38 C.F.R. § 4.85(f). 

Level I hearing impairment in one ear and Level I hearing 
impairment in the other ear warrants a 0 percent rating under 
the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Accordingly, an increased compensable rating is not 
warranted.  

If the results on the private audiology assessment and the 
speech recognition scores were relied upon, the Veteran 
arguably had Level II hearing loss in the right ear and Level 
IV in the left.  Nevertheless, such hearing loss would also 
warrant a noncompensable rating.  Furthermore, the report 
contains only the raw data and does not clearly designate a 
puretone threshold at 3000 hertz.  The report also does not 
indicate whether the bone conduction or air conduction 
results were utilized and there is also no indication that 
the Maryland CNC standards were utilized in the speech 
discrimination evaluation.  This assessment, therefore, does 
not meet the VA audiological examination standards set by 38 
C.F.R. § 4.85.  

The Veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

There is no evidence that the hearing loss disability has met 
or approximated the criteria for an increased compensable 
rating at any time during the appeal period.  

While the Veteran has reported increasing difficulties 
hearing and understanding conversation, speech audiometry and 
speech reception thresholds have remained virtually 
unchanged.  The objective testing is more probative than 
subjective complaints reported in the context of the claim 
for compensation.


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's hearing loss is 
manifested by loss of hearing acuity and complaints of 
difficulty hearing conversation.  The rating criteria are 
based on loss of hearing acuity and word recognition.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disabilities.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.

The weight of the evidence is against the claim and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.21 (2009).


Total Rating

The Court has held that a total disability rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  

The Veteran has not reported that he is unemployed or that 
service connected disabilities cause him to be unemployable.  
There is no other evidence to that effect in the claims 
folder.  Accordingly, further consideration of entitlement to 
TDIU is not required.


Service connection for chloracne due to herbicide exposure

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 
38 C.F.R. § 3.309(e) (2009).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  

The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
chloracne.  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne 
must be manifest to a degree of 10 percent within one year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2009); 68 Fed. 
Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The presumption requires 
that the Veteran actually stepped foot on land in Vietnam.  
Haas v. Peake, 525 F.3d 1168 (2009); VAOPGCPREC 27-97.

Diagnostic Code 7829, pertaining to chloracne, provides that 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent warrants a noncompensable (0 percent) 
evaluation.  An evaluation of 10 percent is warranted for 
deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck or deep 
acne other than on the face or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7829 (2009).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case the Veteran was diagnosed with chloracne 
in a December 2005 VA medical center (VAMC) treatment record, 
which noted large, inflamed and open comedones on his face 
and chest.  Therefore, the Veteran has satisfied the first 
required for service connection-a current disability.  

Service connection also requires the incurrence of an in-
service injury or disease.  As the Veteran's service 
personnel records show that he served in Vietnam as a field 
artillery operation intelligence assistant in Vietnam from 
June 1967 to February 1968, and there is no evidence to the 
contrary, he is presumed to have been exposed to herbicide 
agents during active duty service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307 (a)(6)(i) and (iii), 3.309(e).  

As described above, chloracne is a one of the diseases 
associated with exposure to herbicide agents and may, 
therefore, be presumed to have been incurred in service even 
though there is no evidence of the disease in service.  See 
38 C.F.R. § 3.309(e) (2009).  However, in order to qualify 
for service connection for chloracne on a presumptive basis, 
the evidence must show that chloracne manifested to a degree 
of 10 percent within one year after the last date on which 
the Veteran performed active duty service in Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See C.F.R. § 3.307(a)(6)(ii) (2009); 68 Fed. Reg. 
34,541 (June 10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) 
implementing the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

In this case, the evidence of record shows that the Veteran's 
chloracne did, in fact, manifest within one year of his last 
exposure to herbicides in Vietnam.  Service personnel records 
show that the Veteran served in Vietnam until February 1968, 
at which point he left Vietnam and was discharged from active 
duty.

A VA treatment record from April 1968 shows treatment for 
acneform eruption on the back and face, just two months after 
discharge.  Furthermore, although the Veteran's separation 
examination does not show the presence of acne, the Veteran's 
statements throughout his appeal, including his testimony 
provided during the October 2009 Board hearing, have 
consistently asserted that he and his mother noticed acne on 
his back, face, and neck within three weeks after separation.    

An evaluation of 10 percent is warranted for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck or deep acne other than on the 
face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7829 
(2009).  The April 1968 treatment note shows that the Veteran 
had acneform eruption on his back as well as on his face and 
neck and the Veteran's testimony establishes that the acne 
was deep, inflamed, and often included pus-filled cysts.  
Therefore, resolving all doubt in the Veteran's favor, the 
weight of the evidence is in favor of finding that the 
Veteran had acne, later determined to be chloracne, 
manifested to 10 percent within one year of discharge.  38 
C.F.R. § 4.118, Diagnostic Code 7829 (2009).  VA treatment 
records dated as recently as January 2009 show findings of 
chloracne.  

In summary, the Board finds that the Veteran has chloracne 
which manifested to a degree of 10 percent or more within one 
year of exposure.  He visited Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975; that he 
was thereby presumptively exposed to herbicide agents; and 
that service incurrence for his chloracne may be thus be 
presumed.


ORDER

Entitlement to a compensable rating for hearing loss, right 
ear, is denied.  

Entitlement to service connection for chloracne is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


